Case 4:82-cv-00866-DPM Document 5735-4 Filed 07/29/21 Page 1 of 2

Capital Projects - Committed January 25, 2021

6004000 - Jacksonville North Pulaski School District

 

[ Capital Project Detall

Project Number & Name: Submit: for 2019 . 2021 Partnership Program

 

i1 920-6004-002 - New Middle School - Replace Jacksonville MS | Funding Year: Year 1 - 2019-20 |

 

Schools and Buildings to be Replaced or Renovated Funding Type | Partnership
6004008 - 6004 - Jacksonville Middle School Primary Type [Warm/Sate/Dry Space Replacement
600401001 - Middle School
600401002 - Field House
600401003 - Concession Building
600401004 - Portable Building

 

 

 

Secondary Type |

 

Project Category | Buitding Replacement

Project Scope:

This project will replace the existing middle schoo! with a new
middle school for all district students in grades 6 through 8. Size
of the new middie school will be 105,859 SF. The project will be
the first phase of a two-phase project. Phase | will construct
classrooms for 850 students, while student dining, media center,
guidance counselor, and special education spaces will be
constructed for 1,050 students. Phase II will construct needed
classrooms up to the final capacity of 1,050 students.

 

The existing Middle School will be demolished due to its poor
condition. However, the district may consider some non-academic
use of the performing arts section of the school (about 10,000 SF)
that was renovated in 2012 following tornado damage. The Middle
School is located on Little Rock Air Force Base property under the
terms of a lease agreement with the US Government. Any
continued district use of the performing arts section of the school
may require re-negotiation of the lease agreement. The
Jacksonville-North Pulaski School District Board of Directors in
their October 2, 2017, meeting approved the new Middle School
project and appointed a Site Selection Committee to review site
alternatives for the new school.

 

Project Justification:

The district's architect, structural engineer, and construction
manager conducted site inspections for the purposes of
developing a cost estimate for required renovations that included
the following: roof including metal deck replacement, HVAC,
structural slab repairs, electrical, waterproofing, A preliminary cost
estimate completed on 8/30/2017 indicated total estimated
renovation costs of about $18.8 million. The estimated cost of a
new middle school is about $21.2 million. The Facility Condition
Index (FCI) for the estimated renovation and replacement costs is
about 0.887. Since that FCI values is well above 0.65, it is a more
prudent expenditure of both state and district funds to replace the
existing middle school rather than renovate the school.

Does this Project include demolition of existing facility? Yes SqFt Demolished | 128,805|

The district's architect, structural engineer, and construction manager conducted site inspections for the purposes of developing a cost
estimate for required renovations that included the following: roof including metal deck replacement, HVAC, structural slab repairs,
electrical, waterproofing, A preliminary cost estimate completed on 8/30/2017 indicated total estimated renovation costs of about $18.8
million. The estimated cost of a new middle schoo! is about $21.2 million. The Facility Condition Index (FCI) for the estimated renovation
and replacement costs is about 0.887. Since that FCI values is well above 0.65, it is a more prudent expenditure of both state and district
funds to replace the existing middle schoo! rather than renovate the school.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Does this Project include repurposing of existing facility? No
Does this Project involve grade reconfiguration? No
Does this Project result in any Abandoned/UnUsed Facilities? {No

2 of 8
Case 4:82-cv-00866-DPM Document 5735-4 Filed 07/29/21 Page 2 of 2

Capital Projects - Committed January 25, 2021

6004000 - Jacksonville North Pulaski School District
|

Does this Project result In any Underutilized Facilities? |No

 

 

Design Start Date 07/01/2018 Expected Annual Cost for this Project

Construction Start 06/01/2019 Prer202 $21,200,000

Date 2021-2022 $0

Completion Date 07/15/2020 2022-2023 $0 If total less than $150,000, Number

of Students:

Status Committed seen" $0 eb +4
2024-2025 $0

 

 

Area (GSF) 105,859 2025-2026 $300 per student cost:
Funding Code Partnership 2026-2027 0 [|
Facility Type Academic 2027-2028 $0
Planning Year ere $0

Created 2018 2029-2030 $0

Changed 2020 —z $0

 

 

 

 

Total Cost $21,200,000

3 0f 8
